By the Court.

Lumpkin, J.
delivering the opinion.
[1.] By the Act of 1820, (Prince, 289) any person arrested and committed to jail upon civil process, upon giving security to keep within prison bounds, shall have liberty to remain therein without the jail, for six calendar months, and. no longer. I cite the substance of what the Statute was intended to be, and *173not what is; for by reference to it, it will be found that it is, by implication only, that we arrive at its meaning.
The question made by the record before us is, whether at the expiration of the six months, it is the duty of the Sheriff, or other arresting officer, to re-commit the prisoner to jail, without first obtaining a special order from the Court for that puipose.
• We believe that the Sheriff is bound to re-commit the prisoner, and that he will make himself personally liable if he fails to do so. 2 Tuck. Com. 351.
The prison bounds established by the Statute, are to be considered an extension of the four walls of the jail, and the party within the ten acres is, to every legal intent, a prisoner still in the custody of the officer under the ca. sa. There is, therefore, no new arrest, but a mere return to the close confinement which was suspended for a limited period, by operation of the bond. Butley vs. Calton et. al. 1 Ohio Rep. 25.
Were a special order of the Court necessary, the liberty of the bounds, instead of being limited, as it is by law, to six calendar months, would, in almost every case, be extended to a longer period ; and should the arrest be immediately ensuing a term of the Court, it might reach almost to one year, and thus defeat the express provision of the Statute. No construction, therefore, can be maintained which will produce such a result.
Judgment reversed.